PER CURIAM:
Sheryl Joyce Lowenthal, appointed counsel for Jorge Moreno in this direct criminal appeal, has moved to withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the record reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and Moreno’s convictions and sentences are AFFIRMED.